Citation Nr: 1608532	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for skin cancer, including basal and squamous cell carcinoma, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from May 1964 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his squamous and basal cell carcinomas had their onset in military service, including as due to his exposure to herbicides.  His representative suggests that the Veteran's occupation in aircraft aviation electronics exposed him to toxic chemicals and jet fuels that caused the skin cancers.  

The Veteran reports that after discharge, he worked as an industrial electrician and denied exposure to toxic chemicals or radiation, with his first skin problem developing in approximately 1978.  He testified that he was treated at Duke University in North Carolina, where a biopsy was performed, and referred to Wake Forest Medical Center, in Winston-Salem, North Carolina, in 1998, for surgery and a skin graft.  

VA and non VA medical records describe the Veteran's treatment for a combination of skin cancers, including basal and squamous cell carcinomas, and actinic keratosis.  A March 24, 2010 VA treatment record notes that he reported follow up treatment for the skin cancers with private providers or "Dr. Karr in town".  

The RO has conceded the Veteran's exposure to herbicides while serving as a patrol squadron member in Vietnam.  Though not binding on the Board, the Board has no reason to question this finding.

In a November 17, 2010 VA primary care note, a physician assistant stated that the Veteran's skin cancers on exposed areas were more than likely than not related to pesticide/Agent Orange exposure.  In a February 4, 2011 Addendum, she stated that the skin cancers were more likely than not related to Agent Orange exposure.  The clinician did not provide a rationale for her opinion.

In a November 2012 statement, A.D., M.D., a dermatologist, stated that the Veteran was a patient of hers whom she followed for his history of multiple squamous cell carcinomas of the skin.  She noted his service in Vietnam and opined these cancers were as likely as not related to his known exposure to Agent Orange.  The physician did not provide any reasons for her opinion.  Efforts should be made to obtain records of the Veteran's treatment by Dr. A.D.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, as the record shows that the Veteran has a current skin cancer, was exposed to Agent Orange, and Dr. A. D. suggested a link between his skin cancer and exposure to Agent Orange, the low threshold for obtaining a medical opinion or examination is triggered.  An examination is needed to determine whether the Veteran's current skin cancer is related to service.

The claims file contains records of the Veteran's treatment for skin cancers at the Wake Forest University School of Medicine, Bowman Gray Campus, in Winston-Salem, North Carolina, from February 1999 to October 2000, and by Dr. B.L. from April 2001 to May 2009.  A November 7, 2011 VA medical record indicates that the Veteran had squamous cell skin cancers treated at "Bowman Grey".  It is unclear if there are additional relevant records from that facility.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Beckley, dated since October 2013, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment for the disability at issue at the Beckley VAMC since October 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Request that the Veteran complete authorizations for VA to obtain all private treatment records regarding his treatment for skin cancer from Duke University and Drs. Karr and A.D, and any additional records of his treatment at the Wake Forest University School of Medicine since October 2000.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. After completing the development requested above, schedule the Veteran for a VA examination performed by a dermatologist to determine the etiology of his skin cancer.  All indicated tests and studies should be conducted.

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disability (including basal and squamous cell carcinomas) had its onset in service, is related to his conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service, including jet fuel and toxic chemical exposure. 

b. In formulating this opinion, the examiner should acknowledge and comment on the significance of the Veteran's in-service exposure to herbicides, and jet fuel.

c. The examiner should address the Veteran's post service treatment for basal and squamous cell carcinomas.

d. The examiner must provide reasons for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures. 

e. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

